Title: Christian Stenger and William Straughan: Petition to the American Commissioners, 18 May 1778: résumé
From: Stenger, Christian,Straughan, William
To: 


<On board the Ranger, May 18, 1778: One of us commanded the Dolphin, sunk with her cargo, and the other the Lord Chatham, captured in the Irish Channel. We have dependent children, eleven and eight of them respectively, and they will be reduced to begging if we are held for long. Capt. Jones gave us an “Ovasif Promisse” to release us in return for our help in navigating off the Irish coast. If you agree, let us be put on one of the Dutch ships now in Brest, which will take us to some French or Spanish port where we are sure to find merchant friends.>
